UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 56.42% (Cost $553,050,226) Aerospace & Defense 0.14% BE Aerospace, Inc. 8.500% 07/01/18 BB+ 1,150 1,198,875 Agricultural Products 0.22% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04/15/14 BBB- 2,100 1,951,110 Airlines 0.97% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02/02/19 A- 909 817,972 Pass Thru Ctf Ser 2000-2 Class B 8.307 04/02/18 B+ 1,238 1,027,312 Pass Thru Ctf Ser 2001-1 Class C 7.033 06/15/11 B+ 622 497,668 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A 6.821 08/10/22 A- 2,791 2,288,443 Sr Pass Thru Ctf Ser 2002-1 6.417 07/02/12 AA 2,880 2,505,600 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 7.027 11/01/19 BBB+ 1,660 1,328,000 Aluminum 0.21% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 CCC+ 1,835 1,807,475 Asset Management & Custody Banks 0.42% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12/29/49 AA 4,005 3,687,712 Auction Dealer 0.19% Sotheby's, Sr Note (S) 7.750 06/15/15 BBB- 1,745 1,683,925 Auto Parts & Equipment 0.45% Allison Transmission, Inc., Gtd Sr Note (L) (S) 11.000 11/01/15 B- 1,885 1,734,200 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 B 2,130 1,810,500 United Rentals North America, Inc. 7.750 11/15/13 B 485 383,150 Automobile Manufacturers 0.08% General Motors Corp., Sr Note 7.125 07/15/13 B- 1,355 731,700 Brewers 0.21% Sabmiller PLC, Note (S) 6.500 07/15/18 BBB+ 1,850 1,848,494 Broadcasting & Cable TV 1.05% Charter Communicatons Holdings II, Gtd Sr Note (S) 10.250 10/01/13 CAA2 1,680 1,491,000 Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 1,470 1,623,675 Comcast Cable Holdings LLC, Gtd Sr Note 9.800 02/01/12 BBB+ 1,720 1,934,763 Page 1 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV (continued) Time Warner Cable, Inc., Gtd Sr Note 6.750% 07/01/18 BBB+ 2,235 $2,256,429 XM Satellite Radio Holdings, Inc., Sr Note (L) (S) 13.000 08/01/13 CCC 2,100 1,853,250 Building Products 0.23% CRH America, Inc., Gtd Note 8.125 07/15/18 BBB+ 1,930 1,968,424 Casinos & Gaming 1.86% Fontainebleau Las Vegas, Note (S) 10.250 06/15/15 CCC+ 1,825 862,313 Greektown Holdings LLC, Sr Note (H) (S) 10.750 12/01/13 D 1,170 883,350 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11/01/12 B 1,135 902,325 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03/01/14 B- 2,090 1,494,350 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 B 1,970 1,398,700 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02/15/14 B- 2,210 1,839,825 Mashantucket Pequot Tribe, Bond Ser A (S) 8.500 11/15/15 BB- 395 288,350 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08/15/14 B 1,050 771,750 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04/01/10 B 1,525 1,483,063 Gtd Note Ser B 9.000 06/01/12 CCC 1,090 896,525 Seminole Tribe of Florida, Bond (S) 6.535 10/01/20 BBB 2,260 2,216,789 Turning Stone Resort & Casino Enterprise, Sr Note (S) 9.125 09/15/14 B+ 1,985 1,910,562 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 BB- 1,277 1,190,802 Commodity Chemicals 0.18% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04/01/15 B- 1,555 1,547,225 Consumer Finance 0.81% CIT Group, Inc., Sr Note 5.650 02/13/17 A- 660 463,466 Sr Note 5.125 09/30/14 A- 575 412,190 Sr Note 5.000 02/13/14 A- 445 320,423 Ford Motor Credit Co., LLC, Sr Note 9.875 08/10/11 B- 1,135 931,722 Sr Note 9.750 09/15/10 B- 3,237 2,820,110 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 2,270 2,081,531 Data Processing & Outsourced Services 0.20% Fiserv, Inc., Gtd Sr Note 6.800 11/20/17 BBB 1,690 1,717,484 Page 2 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks 1.51% Banco Mercantil del Norte SA, Sub Note (S) 6.862% 10/13/21 Baa1 2,500 2,320,750 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12/15/49 A2 2,530 2,089,284 HBOS PLC, Perpetual Jr Sub Bond (6.413% to 10-1-35 then variable) (S) 6.413 09/29/49 A 2,410 1,506,012 Northern Trust Co., Sub Note 6.500 08/15/18 AA- 920 949,862 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser U (7.640% to 9-29-17 then variable) (United Kingdom) 7.640 03/31/49 A 1,400 1,182,657 Perpetual Jr Sub Bond (7.648% to 9-30-31 then variable) (United Kingdom) 7.648 08/29/49 A 3,210 3,028,471 Silicon Valley Bank, Sub Note 6.050 06/01/17 BBB 2,335 2,016,499 Diversified Chemicals 0.22% Mosiac Co. (The), Sr Note (S) 7.625 12/01/16 BBB- 1,780 1,871,903 Diversified Financial Services 2.31% Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 BBB- 3,200 3,393,536 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10/15/17 BBB 1,730 1,465,549 General Electric Capital Corp., Sr Note 5.625 05/01/18 AAA 1,810 1,759,720 Huntington Capital III, Gtd Jr Sub Bond (6.650% to 5-15-17 then variable) 6.650 05/15/37 BBB- 2,165 1,038,420 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09/29/36 BB+ 2,595 1,732,700 NiSource Finance Corp., Gtd Bond 6.800 01/15/19 BBB- 1,635 1,590,181 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (S) 6.797 06/01/49 BBB 2,485 2,013,193 Rio Tinto Finance (USA) Ltd., Gtd Note 6.500 07/15/18 BBB+ 1,855 1,866,341 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01/25/49 BBB+ 2,215 1,802,988 Sovereign Capital Trust VI, Gtd Note 7.908 06/13/36 BB+ 1,840 1,409,436 TECO Finance, Inc., Gtd Sr Note 6.572 11/01/17 BB+ 839 805,953 Sr Note 7.000 05/01/12 BB+ 1,211 1,223,557 Diversified Metals & Mining 0.17% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04/01/17 BBB- 1,360 1,441,600 Diversified REITs 0.35% HRPT Properties Trust, Sr Note 6.650 01/15/18 BBB 1,070 962,631 Page 3 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified REIT's (continued) ProLogis, Sr Sec Note 6.625% 05/15/18 BBB+ 2,285 $2,104,956 Diversified Support Services 0.26% Ingersoll-Rand Global Holding Co., Ltd. 6.875 08/15/18 BBB+ 2,240 2,250,277 Drug Retail 0.60% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06/01/37 BBB- 3,635 3,085,206 Sr Note 5.750 06/01/17 BBB+ 2,140 2,095,259 Electric Utilities 2.86% Abu Dhabi National Energy Co., Bond (S) 6.500 10/27/36 AA- 3,035 2,659,246 AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01/02/17 BB+ 3,303 3,517,960 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06/01/17 BBB- 2,295 2,330,459 Constellation Energy Group, Sr Note 4.550 06/15/15 BBB 3,875 3,443,255 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12/15/10 BB+ 836 866,878 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11/14/11 BB 1,835 1,908,400 Israel Electric Corp., Ltd., Note (S) 7.250 01/15/19 BBB+ 2,395 2,418,299 Midwest Generation LLC, Gtd Pass Thru Ctf 8.560 01/02/16 BB+ 1,206 1,245,491 Nevada Power Co., Mtg Note Ser L 5.875 01/15/15 BBB 1,755 1,737,548 PNPP II Funding Corp., Deb 9.120 05/30/16 BBB- 183 186,435 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A (S) 10.250 11/01/15 CCC 2,265 2,259,337 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01/02/17 BBB 2,254 2,272,399 Environmental & Facilities Services 0.11% Blaze Recycling & Metals, Inc., Gtd Sr Sec Note (G) (S) 10.875 07/15/12 B 970 982,125 Foreign Banks 0.18% Natixis, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04/30/49 A 1,575 1,526,893 Gas Utilities 0.20% Southern Union Co., Jr Sub Note Ser A (7.200% to 11-1-11 then variable) 7.200 11/01/66 BB 2,165 1,748,209 Health Care Distributors 0.17% Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 A- 1,455 1,474,855 Page 4 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Health Care Facilities 0.16% Community Health Systems, Inc., Gtd Sr Sub Note 8.875% 07/15/15 B 1,405 1,419,050 Health Care Services 0.47% Humana, Inc., Sr Note 8.150 06/15/38 BBB 2,835 2,827,989 UnitedHealth Group, Inc., Sr Note 5.500 11/15/12 A- 1,240 1,227,560 Hotels, Resorts & Cruise Lines 0.20% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02/15/13 BBB- 1,815 1,719,183 Household Products 0.18% Yankee Aquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 2,005 1,543,850 Industrial Conglomerates 0.32% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10/17/17 BB- 1,775 1,775,000 Tyco Electronics Group SA, Gtd Sr Note 6.550 10/01/17 BBB 970 972,958 Integrated Telecommunication Services 1.50% AT&T Inc., Sr Note 6.400 05/15/38 A 1,840 1,758,098 Cincinnati Bell, Inc., Sr Sub Note 8.375 01/15/14 B- 1,950 1,845,187 Nextel Communications, Inc., Sr Gtd Note Ser E 6.875 10/31/13 BB 2,365 1,945,212 Qwest Corp., Sr Note 7.875 09/01/11 BBB- 1,620 1,607,850 Telecom Italia Capital, Gtd Sr Note 7.721 06/04/38 BBB 2,860 2,788,995 Verizon Communications, Inc., Sr Bond 6.900 04/15/38 A 1,545 1,529,834 West Corp., Gtd Sr Sub Note 11.000 10/15/16 B- 2,035 1,592,388 Investment Banking & Brokerage 2.52% American General Finance Corp., Note Ser J 6.900 12/15/17 A+ 1,735 1,389,844 Bear Stearns Cos., Inc., Sr Note 7.250 02/01/18 AA- 1,950 2,020,454 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (S) 7.195 06/29/49 AA- 985 859,778 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04/29/49 A 2,855 2,423,952 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 A+ 1,830 1,610,131 Jefferies Group, Inc., Sr Note 6.450 06/08/27 BBB+ 1,115 857,810 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 04/29/49 A 2,470 2,243,995 Page 5 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Investment Banking & Brokerage (continued) Merrill Lynch & Co., Inc., Jr Sub Bond 7.750% 05/14/38 A- 1,770 $1,588,876 Sr Note Ser 6.875 04/25/18 A 3,375 3,108,405 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12/29/49 Aa3 2,750 2,748,130 Morgan Stanley, Sr Note Ser F 6.625 04/01/18 A+ 3,230 3,001,067 Leisure Facilities 0.23% AMC Entertainment, Inc., Sr Sub Note 8.000 03/01/14 CCC+ 2,225 2,008,063 Life & Health Insurance 0.55% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04/20/67 A- 915 717,483 Prudential Financial, Inc., Sr Note Ser D 5.150 01/15/13 A+ 2,765 2,710,914 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S) 8.300 10/15/37 BB 1,660 1,379,638 Marine 0.49% CMA CGM SA, Sr Note (S) 7.250 02/01/13 BB+ 2,690 2,333,575 Navios Maritime Holdings, Inc., Sr Note 9.500 12/15/14 B+ 1,975 1,886,125 Meat, Poultry & Fish 0.21% Independencia International Ltd., Gtd Sr Bond (S) 9.875 01/31/17 B 1,415 1,354,862 Gtd Sr Note (S) 9.875 05/15/15 B 450 443,632 Metal & Glass Containers 0.42% BWAY Corp., Gtd Sr Sub Note 10.000 10/15/10 B- 2,375 2,363,125 Commercial Metals Co., Sr Note 7.350 08/15/18 BBB 1,295 1,302,985 Movies & Entertainment 0.30% Cinemark, Inc., Sr Disc Note 9.750 03/15/14 CCC+ 920 887,800 Rogers Cable, Inc., Gtd Sr Sec Note 6.750 03/15/15 BBB- 1,640 1,682,138 Multi-Line Insurance 1.08% American International Group, Inc., Jr Sub Bond (8.175% to 5-15-38 then variable) (S) 8.175 05/15/58 BBB 1,525 1,177,883 AXA SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12/14/49 BBB+ 1,170 913,959 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11/15/66 BBB+ 1,640 1,180,833 Horace Mann Educators Corp., Sr Note 6.850 04/15/16 BBB 1,425 1,508,294 Liberty Mutual Group Bond (S) 7.500 08/15/36 BBB- 3,070 2,651,488 Gtd Bond (S) 7.800 03/15/37 BB+ 2,635 1,981,428 Page 6 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Multi-Media 0.49% News America Holdings, Inc., Gtd Sr Deb 8.250% 08/10/18 BBB+ 2,165 2,391,325 Time Warner Entertainment Co., LP, Sr Deb 8.375 03/15/23 BBB+ 1,740 1,899,526 Multi-Utilities 0.39% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11/08/16 B 2,090 2,045,588 Salton Sea Funding Corp., Sr Sec Bond Ser F 7.475 11/30/18 BBB- 1,277 1,316,174 Office Services & Supplies 0.26% Xerox Corp., Sr Note 6.750 02/01/17 BBB 2,204 2,228,575 Oil & Gas Drilling 0.26% Allis-Chalmers Energy, Inc., Sr Note 8.500 03/01/17 B+ 1,270 1,152,525 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (S) 5.326 08/01/13 BBB- 1,118 1,124,358 Oil & Gas Exploration & Production 0.31% McMoRan Exploration Co., Gtd Sr Note 11.875 11/15/14 B- 1,230 1,266,900 Petro-Canada, Sr Note 6.050 05/15/18 BBB 1,505 1,457,296 Oil & Gas Refining & Marketing 0.21% Enterprise Products Operating LP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) 7.034 01/15/68 BB 2,130 1,847,323 Oil & Gas Storage & Transportation 1.31% Buckeye Partners LP, Sr Note 5.125 07/01/17 BBB 1,260 1,161,625 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 B+ 1,835 1,835,000 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 2,150 2,170,717 Plains All American Pipeline LP, Sr Note (S) 6.500 05/01/18 BBB- 1,290 1,269,007 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04/15/18 BBB 1,440 1,405,570 Targa Resources Partners LP, Sr Note 8.250 07/01/16 B 1,345 1,223,950 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06/01/67 BB 2,640 2,336,086 Packaged Foods & Meats 0.48% ASG Consolidated LLC, Sr Disc Note, Step Coupon (Zero to 11-1-08, then 11.500%) Zero 11/01/11 B+ 2,200 2,024,000 Minerva Overseas Ltd., Gtd Note (S) 9.500 02/01/17 B 2,350 2,167,875 Page 7 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Packaging 0.05% U.S. Corrugated, Inc., Sr Sec Note 10.000% 06/01/13 B 605 435,600 Paper Products 0.80% International Paper Co., Sr Note 7.950 06/15/18 BBB 1,885 1,915,233 Plum Creek Timber Co., Inc., Gtd Note 5.875 11/15/15 BBB- 1,740 1,614,854 Smurfit-Stone Container Corp., Sr Note 8.000 03/15/17 B- 2,060 1,648,000 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08/01/14 B+ 1,880 1,767,200 Precious Metals & Minerals 0.17% Vedanta Resources, PLC, Note (S) 8.750 01/15/14 BB 1,445 1,447,576 Property & Casualty Insurance 0.49% Chubb Corp., Sr Note 5.750 05/15/18 A 965 925,899 Ohio Casualty Corp., Sr Note 7.300 06/15/14 BBB 2,330 2,363,165 Progressive Corp., Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06/15/37 A- 1,225 1,003,657 Publishing 0.57% Idearc, Inc., Gtd Sr Note 8.000 11/15/16 B- 2,405 1,088,262 New York Times Co., Sr Note 4.500 03/15/10 BBB- 2,605 2,501,816 R.H. Donnelley Corp., Sr Note (S) 8.875 10/15/17 B- 2,610 1,344,150 Real Estate Management & Development 0.88% Health Care REIT, Inc., Sr Note 6.200 06/01/16 BBB- 1,835 1,707,178 Health Care Realty Trust, Inc., Sr Note 8.125 05/01/11 BBB- 1,715 1,778,532 Nationwide Health Properties, Inc., Note 6.500 07/15/11 BBB- 1,745 1,783,913 Simon Property Group LP, Sr Note 5.625 08/15/14 A- 2,520 2,391,760 Retail 0.19% Macy's Retail Holdings, Inc., Gtd Note 7.875 07/15/15 BBB- 1,650 1,662,788 Specialized Consumer Services 0.09% Firekeepers Development Authority, Sr Sec Note (S) 13.875 05/01/15 B 860 793,350 Specialized Finance 1.72% American Express Co., Sr Note 7.000 03/19/18 A+ 1,995 1,959,216 American Express Credit Co., Sr Note Ser C 7.300 08/20/13 A+ 2,700 2,742,779 Page 8 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialized Finance (continued) Bosphorous Financial Services, Sec Floating Rate Note (P) 4.604% 02/15/12 Baa2 2,328 $2,248,523 Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 BB- 2,180 1,923,850 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12/30/11 BB 2,894 2,944,645 Graftech Finance, Inc., Gtd Sr Note 10.250 02/15/12 BB 457 470,710 HRP Myrtle Beach Operations, LLC, Note 7.383 04/01/12 B+ 1,075 838,500 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12/22/49 A+ 2,900 1,827,000 Specialty Chemicals 0.85% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 B+ 2,160 2,095,200 Ecolab, Inc., Sr Note 4.875 02/15/15 A 1,905 1,887,312 Momentive Performance, Gtd Sr Note 9.750 12/01/14 B 2,235 2,017,088 Nova Chemicals Ltd., Note 7.875 09/15/25 B+ 1,695 1,339,050 Steel 0.10% Steel Capital SA for OAO Severstal, Sec Note (S) 9.750 07/29/13 BB 870 866,303 Thrifts & Mortgage Finance 20.31% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 3.193 12/25/46 BB 50,930 2,037,204 Mtg Pass Thru Ctf Ser 2006-6 Class A1A (P) 2.662 12/25/46 AAA 2,740 1,667,191 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO Zero 06/25/47 AAA 36,702 2,225,031 Mtg Pass Thru Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 29,630 1,648,187 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04/15/37 BBB 3,175 2,836,167 Astoria Depositor Corp., Pass Thru Ctf Ser B (S) 8.144 05/01/21 BB 3,590 3,492,397 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.352 09/10/47 AAA 2,965 2,795,908 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.901 05/10/45 AAA 5,400 5,240,741 Mtg Pass Thru Ctf Ser 2006-3 Class A4 (P) 5.889 07/10/44 AAA 5,260 4,968,155 Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07/10/46 AAA 4,245 4,077,214 Banc of America Funding Corp.(P), Mtg Pass Thru Ctf Ser 2006-B Class 6A1 5.881 03/20/36 AAA 3,501 3,030,271 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 5.946 05/20/36 A 2,114 666,472 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 5.852 07/20/47 AAA 2,053 1,793,003 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.471 04/25/35 AA+ 1,167 539,127 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (S) 5.412 12/11/38 A 2,480 1,440,491 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05/25/20 AAA 2,827 2,463,185 Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.915 03/15/49 AAA 3,350 3,150,464 Page 9 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.838% 12/25/35 AAA 2,673 $2,034,147 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08/25/35 AAA 1,642 1,463,245 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C 5.400 07/15/44 AA 1,030 768,502 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 5.899 06/10/46 AAA 3,200 3,117,323 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08/15/25 BB 306 250,475 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO 3.188 11/20/35 AAA 39,141 1,345,487 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO 1.800 08/25/46 AAA 19,973 736,498 Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO 2.435 05/25/36 AAA 16,672 666,882 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 4.079 07/25/46 AAA 37,994 1,288,087 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05/25/36 Aaa 3,615 2,091,102 Crown Castle Towers LLC(S), Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11/15/36 Baa3 2,900 2,410,074 Mtg Pass Thru Ctf Ser 2006-1A- F 6.650 11/15/36 Ba1 5,065 4,515,887 DB Master Finance LLC(S), Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06/20/31 AA 4,605 4,029,974 Mtg Pass Thru Ctf Ser 2006-1-M1 (S) 8.285 06/20/31 BB 1,065 812,733 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04/25/37 BB 3,215 2,009,375 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 0.151 08/19/45 AAA 37,299 1,095,668 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.218 12/25/34 AA 1,200 690,617 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G) (P) 6.150 05/25/36 AA 1,324 232,712 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12/15/14 Baa2 1,425 1,320,419 Sub Bond Ser 2006-1 Class E (S) 6.495 02/15/36 Baa3 1,850 1,720,210 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05/15/37 Ba2 780 733,932 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.683 05/10/40 AAA 7,495 7,356,704 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.633 04/19/36 AAA 2,350 1,860,551 Greenpoint Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2005-AR1 Class A3 (P) 2.752 06/25/45 AAA 676 347,204 Mtg Pass Thru Ctf Ser 2005-AR4 Class 4A2 (P) 2.832 10/25/45 AAA 3,081 1,368,935 Mtg Pass Thru Ctf Ser 2006-AR1 Class A2A (P) 2.842 02/25/36 AAA 4,997 2,387,612 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03/10/39 AA 1,810 1,100,188 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03/10/39 A 995 456,209 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (P) 4.524 08/25/34 AA 1,784 1,368,124 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.371 01/25/36 AAA 5,281 4,565,431 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-16 Class 2A1B (P) 2.796 01/19/36 AAA 1,675 752,135 Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO 2.630 09/19/35 AAA 27,653 613,546 Mtg Pass Thru Ctf Ser 2006-SB1 Class A1A (P) 3.929 12/19/36 AAA 3,490 2,017,160 Mtg Pass Thru Ctf Ser 2007-3 Class ES Zero 05/19/47 AAA 70,727 442,046 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G) 0.350 07/19/47 AAA 71,277 467,756 Page 10 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G) (S) 0.343% 11/19/15 AAA 49,604 $310,022 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01/25/35 AA 1,177 595,695 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 2.961 10/25/36 AAA 64,757 1,457,026 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 2.661 10/25/36 AAA 79,644 1,146,872 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1(P) 5.490 05/25/35 AA 1,656 802,395 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1(P) 6.343 08/25/36 B 1,780 162,056 JPMorgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08/15/42 AAA 2,865 2,655,667 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10/15/42 Aa2 1,646 1,170,051 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 6.065 04/15/45 AAA 3,345 3,155,440 JPMorgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09/25/35 AAA 2,472 2,245,452 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01/25/21 AAA 3,281 3,045,939 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.801 01/25/37 Aa1 4,328 3,082,623 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 6.080 06/15/38 AAA 3,950 3,749,587 Lehman XS Trust, Mtg Pass Thru Ctf Ser 2005-5N Class 3A2 (P) 2.832 11/25/35 AAA 3,530 1,534,349 Mtg Pass Thru Ctf Ser 2005-7N Class 1A1B (P) 2.772 12/25/35 AAA 2,465 1,107,082 Mtg Pass Thru Ctf Ser 2006-2N Class 1A2 (P) 2.812 02/25/46 AAA 7,536 3,091,865 Master Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.981 02/25/36 AAA 3,957 3,364,712 Merrill Lynch/Countrywide Commercial Mtg. Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.104 06/12/46 AAA 4,535 4,306,851 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (P) 5.941 09/25/37 AA 1,565 1,080,279 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (P) 5.941 09/25/37 A 585 449,950 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (P) 5.941 09/25/37 BBB 375 251,283 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 5.379 11/14/42 AAA 3,065 2,930,421 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09/15/42 AAA 2,680 2,530,938 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12/15/43 A+ 2,430 1,505,112 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.829 05/25/35 AA 1,592 1,204,634 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08/25/35 AAA 1,162 1,153,506 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08/25/35 AAA 2,365 2,205,089 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.949 12/25/35 AAA 2,445 1,853,592 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07/25/36 AAA 3,899 2,372,400 Structured Asset Securities Corp., Mtg Pass Thru Ctf Ser 2003-6A Class B1 (P) 5.545 03/25/33 AA 2,625 1,964,669 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08/25/35 AAA 1,537 1,196,800 Mtg Pass Thru Ctf Ser 2005-AR4 Class 1A1B (P) 4.019 05/25/46 AAA 3,012 1,174,500 Mtg Pass Thru Ctf Ser 2005-AR6 Class B1 (P) 3.072 04/25/45 AA+ 4,568 2,284,181 Mtg Pass Thru Ctf Ser 2005-AR13 Class B1 (P) 3.072 10/25/45 AA+ 4,106 2,044,864 Mtg Pass Thru Ctf Ser 2005-AR19 Class A1B3 (P) 2.822 12/25/45 AAA 1,175 612,684 Mtg Pass Thru Ctf Ser 2005-AR19 Class B1 (P) 3.172 12/25/45 AA+ 2,382 952,901 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 0.873 04/25/47 Aaa 71,726 896,579 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.689 06/25/47 Aaa 165,162 1,909,682 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 0.869 07/25/47 Aaa 95,053 1,069,346 Page 11 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Mtg Pass Thru Ctf Ser 2007-1 Class B1 (P) 6.199% 02/25/37 BB 2,126 $285,686 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07/25/19 AAA 2,000 1,882,705 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.652 10/25/36 AAA 4,697 3,147,680 Tobacco 0.69% Alliance One International, Inc., Gtd Sr Note 11.000 05/15/12 B+ 690 702,075 Gtd Sr Note 8.500 05/15/12 B+ 890 834,375 Philip Morris International, Inc., Sr Note 5.650 05/16/18 A 2,905 2,857,956 Reynolds American, Inc., Sr Sec Note 7.250 06/01/13 BBB 1,575 1,637,254 Wireless Telecommunication Services 1.00% America Movil SA de CV, Sr Sec Note 5.750 01/15/15 BBB+ 1,595 1,590,341 Citizens Communications Co., Sr Note 6.250 01/15/13 BB 1,540 1,470,700 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06/15/35 Baa2 3,455 3,299,180 Digicel Group Ltd., Sr Note (S) 8.875 01/15/15 Caa1 2,115 1,985,562 Rural Cellular Corp., Sr Sub Note (P) 8.551 11/01/12 A 330 336,600 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.68% (Cost $6,474,547) Agricultural Products 0.24% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BBB- 23,250 2,138,275 Integrated Telecommunication Services 0.19% Telephone & Data Systems, Inc., 7.60% BBB- 81,000 1,634,580 Investment Banking & Brokerage 0.25% Merrill Lynch & Co., Inc., 8.625%, Ser MER BBB+ 100,425 2,183,239 Credit Par value Issuer, description, maturity date rating (A) Value Tranche Loans 0.09% (Cost $767,250) Hotels, Resorts & Cruise Lines 0.09% East Valley Tourist Development Authority, Tranche A 8-6-12 B3 775 759,500 Page 12 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government & agency securities 41.59% (Cost $359,051,731) U.S. Government 3.82% United States Treasury, Bond (L) 5.000% 05/15/37 AAA 4,700 5,135,850 Note (L) 4.000 08/15/18 AAA 12,500 12,690,425 Note (L) 3.875 05/15/18 AAA 8,645 8,695,651 Inflation Indexed Note TIPS (D)(L) 2.000 07/15/14 AAA 6,373 6,627,371 U.S. Government Agency 37.77% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01/01/16 AAA 32 36,049 30 Yr Pass Thru Ctf 6.000 08/15/32 AAA 2,454 2,486,013 30 Yr Pass Thru Ctf 6.000 05/01/38 AAA 11,826 11,940,311 30 Yr Pass Thru Ctf 6.000 08/01/38 AAA 14,714 14,846,295 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 4,692 4,627,550 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 4,343 4,283,973 30 Yr Pass Thru Ctf 5.000 07/01/35 AAA 8,434 8,132,293 30 Yr Pass Thru Ctf 5.000 09/01/35 AAA 1,024 987,195 Sr Note 4.500 01/15/15 AAA 6,495 6,560,307 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11/01/20 AAA 1,232 1,248,492 15 Yr Pass Thru Ctf 5.500 12/01/20 AAA 5,224 5,301,541 15 Yr Pass Thru Ctf 5.000 08/01/19 AAA 2,795 2,808,405 30 Yr Pass Thru Ctf 6.500 07/01/36 AAA 4,860 5,006,927 30 Yr Pass Thru Ctf 6.500 07/01/37 AAA 10,024 10,317,539 30 Yr Pass Thru Ctf 6.000 10/01/35 AAA 1 1,243 30 Yr Pass Thru Ctf 6.000 04/01/36 AAA 2,661 2,695,647 30 Yr Pass Thru Ctf 6.000 05/01/36 AAA 1,933 1,956,207 30 Yr Pass Thru Ctf 6.000 09/01/36 AAA 8,707 8,811,757 30 Yr Pass Thru Ctf 6.000 11/01/36 AAA 370 374,493 30 Yr Pass Thru Ctf 6.000 07/01/37 AAA 12,369 12,508,617 30 Yr Pass Thru Ctf 6.000 08/01/37 AAA 16,419 16,617,338 30 Yr Pass Thru Ctf 6.000 01/01/38 AAA 32,185 32,528,064 30 Yr Pass Thru Ctf 5.500 05/01/35 AAA 24,598 24,419,332 30 Yr Pass Thru Ctf 5.500 01/01/36 AAA 7,961 7,879,269 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 16,078 15,900,692 30 Yr Pass Thru Ctf 5.500 04/01/37 AAA 7,320 7,237,331 30 Yr Pass Thru Ctf 5.500 05/01/37 AAA 4,828 4,772,831 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 11,142 11,016,127 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 7,672 7,585,469 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 17,916 17,712,861 30 Yr Pass Thru Ctf 5.500 12/01/37 AAA 9,572 9,457,208 30 Yr Pass Thru Ctf 5.500 06/01/38 AAA 9,166 9,056,902 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 6,430 6,353,526 30 Yr Pass Thru Ctf 5.000 11/01/33 AAA 4,527 4,382,726 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 19,854 19,084,979 30 Yr Pass Thru Ctf 5.000 07/01/23 AAA 14,053 13,936,777 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 10,435 10,031,299 Sub Note Zero 02/01/15 AAA 2,020 1,554,505 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01/15/16 AAA 11 12,127 30 Yr Pass Thru Ctf 10.000 06/15/20 AAA 25 29,009 30 Yr Pass Thru Ctf 10.000 11/15/20 AAA 11 12,276 Page 13 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency (continued) SBA CMBS Trust(S), Sub Bond Ser 2005-1A Class D (S) 6.219% 11/15/35 Baa2 850 $805,203 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 Baa3 795 745,884 Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 Ba3 1,373 1,314,969 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 B1 850 778,049 Exercise Expiration Number of Issuer price date contracts Value Options Purchased 0.19% (Cost $3,217,360) Options - Calls 0.19% U.S. Treasury $0.820 Dec 2009 467,685,000 982,690 U.S. Treasury 0.965 Jan 2010 465,000,000 633,962 Short-term investments 4.75% (Cost $41,288,977) Par Value Interest Issuer, description, maturity date rate Value Joint Repurchase Agreement 0.58% Joint Repurchase Agreement with Barclays PLC dated 08-29-08 at 2.02% to be repurchased at $14,461,245 on 09/02/08, collateralized by $12,642,975 U.S. Treasury Inflation Indexed Note, 2.500%, due 07/15/16 (valued at $14,747,160, including interest). 2.020 $5,061 5,061,000 Shares Cash Equivalents 4.17% John Hancock Cash Investment Trust (T) (W) 2.793 (Y) 36,227,977 36,227,977 Total investments (Cost $965,432,859) 103.72% Other assets and liabilities, net (3.72%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note TIPS Treasury inflation protected security (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Principal amount of security is adjusted for inflation. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of August 31, 2008. Page 14 John Hancock Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $116,910,281 or 13.46% of the net assets of the Fund as of August 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC.  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $966,100,526. Net unrealized depreciation aggregated $65,015,421, of which $8,714,466 related to appreciated investment securities and $73,729,887 related to depreciated investment securities. Open forward foreign currency contracts on August 31, 2008, were as follows: UNREALIZED PRINCIPAL AMOUNT SETTLEMENT APPRECIATION CURRENCY COVERED BY CONTRACT MONTH (DEPRECIATION) BUYS Canadian Dollar $1,960,383 Sep 2008 ($72,559) SELLS Canadian Dollar (1,960,383) Sep 2008 77,880 The Fund had the following credit default swap contracts open on August 31, 2008: ISSUER NOTIONAL BUY/SELL RECEIVED TERMINATION COUNTER UNREALIZED AMOUNT PROTECTION FIXED RATE DATE PARTY DEPRECIATION General Lehman Brothers Motors Corp. $3,000,000 SELL 5.35% Mar 2009 Goodyear Tire Morgan Stanley & Rubber Co. 5,000,000 SELL 3.15 Mar 2012 Total Page 15 Notes to portfolio of investments Security valuation The net asset value of Class A, Class B, Class C, Class I and Class R1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisors, LLC (the Advisor), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of August 31, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $40,045,796 $- Level 2  Other Significant Observable Inputs 832,409,681 (561,697) Level 3  Significant Unobservable Inputs 28,629,628 - Total $901,085,105 ($561,697) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of February 29, 2008 $32,387,014 $- Accrued discounts/premiums 104,731 - Realized gain (loss) 52,732 - Change in unrealized appreciation (156,917) - (depreciation) Net purchases (sales) (3,757,932) - Transfers in and/or out of Level 3 - - Balance as of August 31, 2008 $28,629,628 $- Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers in an agency relationship) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Forward foreign currency contracts The Fund may purchase and sell forward foreign currency contracts in order to hedge a specific transaction or Fund position. Forward foreign currency contracts are valued at forward foreign currency exchange rates and marked to market daily. The U.S. dollar value of foreign currency underlying all contractual commitments held at the end of the period, the resulting net unrealized appreciation (depreciation), and related net receivable or payable amount, are determined using forward foreign currency exchange rates supplied by a quotation service. The Fund could be exposed to risks in excess of amounts recognized in the table on the previous page if the counterparties to the contracts are unable to meet the terms of their contracts or if the value of the forward foreign currency contract changes unfavorably. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 30, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 30, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: October 30, 2008
